Citation Nr: 1111298	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-25 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for skin disability, claimed as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for breathing difficulty, claimed as residuals of broken nose.

3.  Entitlement to service connection for residuals of broken nose.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1954 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2006 and May 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claims.

In June 2008, the Veteran presented sworn testimony during a formal RO hearing before a decision review officer.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

The issues of entitlement to service connection for breathing difficulty and residuals of broken nose are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In an August 1995 decision, the RO denied the Veteran's claim of entitlement to service connection for multiple skin disabilities as secondary to radiation exposure.

2.  The evidence submitted since the August 1995 RO decision is cumulative or redundant of the record at the time of the prior final denial of the claim sought to be reopened, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for skin disability.




CONCLUSIONS OF LAW

1.  The August 1995 RO decision denying the claim of entitlement to service connection for multiple skin disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).

2.  Since the August 1995 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for skin disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for skin disability, claimed as secondary to exposure to ionizing radiation.

The Veteran seeks entitlement to service connection for skin disability as secondary to exposure to ionizing radiation.  As indicated above, the Veteran's claims of entitlement to service connection for breathing difficulty and residuals of broken nose will be addressed in the Remand section below.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.  

For claims to reopen, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a veteran's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify a veteran and a veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claims.  As part of this notice, VA is to specifically inform a veteran and a veteran's representative, if any, of which portion, if any, of the evidence is to be provided by a veteran and which part, if any, VA will attempt to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied as to the issue of entitlement to service connection for skin disability.  The Veteran was informed of the evidentiary requirements for service connection in letters dated January 2006 and August 2007.  

With respect to notice to the Veteran regarding new and material evidence, the January 2006 and August 2007 VCAA letters stated, "[t]o qualify as new, the evidence must be in existence and be submitted to the VA for the first time. . . .In order to be considered material, the additional existing evidence must pertain to the reason your claim was previously denied. . . .  New and material evidence must raise a reasonable possibility of substantiating your claim.  The evidence cannot simply be repetitive or cumulative of the evidence we had when we previously denied your claim."  The letters thereby notified the Veteran that evidence sufficient to reopen his previously denied claim must be "new and material," closely mirroring the regulatory language of 38 C.F.R. § 3.156(a).  See Kent, supra.  The August 2007 letter also informed the Veteran, "[y]our claim was previously denied because this condition was not recognized as a radiogenic disease for VA compensation purposes."

The Board recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service connection claim."  Here, complete Kent notice was not provided until the August 2007 letter which was dated more than a year after the March 2006 RO decision that is the subject of this appeal.  Crucially, the Veteran's claim was readjudicated in the July 2008 supplemental statement of the case (SSOC), after he was provided with the opportunity to submit additional evidence and argument in support of his claim and to respond to the VCAA notice.  Therefore, the essential fairness of the adjudication was not affected.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim]. The Veteran has pointed to no prejudice or due process concerns arising out of the timing of the VCAA notice.

Crucially, the RO informed the Veteran of VA's duty to assist him in the development of his claim in the January 2006 and August 2007 VCAA letters.  Specifically, the letters stated that VA would assist the Veteran in obtaining relevant records such as all records held by Federal agencies to include service treatment records or other military records, and medical records from VA hospitals.  With respect to private treatment records, the letters informed the Veteran that VA would request such records, if the Veteran completed and returned the attached VA Form 21-4142, Authorization and Consent to Release Information.  The letters also notified the Veteran that he would be afforded a VA examination if necessary to make a decision on his claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided with Dingess notice in a March 2006 VCAA letter, which detailed the evidence considered in determining a disability rating, including "nature and symptoms of the condition; severity and duration of the symptoms; and impact of the condition and symptoms on employment."  The Veteran was also advised in the letter as to examples of evidence that would be pertinent to a disability rating, such as on-going treatment records, recent Social Security determinations, and statements from employers as to job performance and time lost due to service-connected disabilities.  

With respect to effective date, the letter instructed the Veteran that two factors were relevant in determining effective dates:  when a claim was received and when the evidence "shows a level of disability that supports a certain rating under the rating schedule."  The Veteran was also advised in the letter as to examples of evidence that would be pertinent to an effective date determination, such as information about continuous treatment or when treatment began, service medical records the Veteran may not have submitted, and reports of treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.  

As there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating it.  The evidence of record includes the Veteran's service treatment records, the Veteran's statements, and private treatment records.  

With regard to the radiation exposure, the Board has considered the special development procedures outlined in 38 C.F.R. § 3.311.  However, such special development is not warranted in this case because the claimed skin disability (seborrheic keratosis) is not a 'radiogenic diseases' within the meaning of 
38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  As such, the special development procedures outlined in 38 C.F.R. § 3.311 do not apply.

It is further noted that, in a request to reopen a previously denied claim such as the skin disability claim, the duty to assist is somewhat limited, in that VA is not obligated to provide a medical examination or to obtain a medical opinion unless new and material evidence is first presented.  See 38 C.F.R. § 3.159(c)(4) (2010) [which states that providing an examination or obtaining medical opinions applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured].  As such, there was no requirement that VA seek an examination as to the skin disability claim since no new and material evidence had been presented, as will be further explained below.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the issue has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2010).  He has retained the services of a representative and he declined the opportunity to testify at a hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  


Service connection - radiation exposure

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii) (2010).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  See 38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. § 3.309(d) (2010).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) requires that colon cancer become manifest 5 years or more after exposure.  See 38 C.F.R. § 3.311(b)(5) (2010).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  See 38 C.F.R. § 3.311(a)(2) (2010).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii) (2010).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 2001 to require that the newly submitted evidence relate to an unestablished fact necessary to substantiate the claim and present the reasonable possibility of substantiating the claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2010)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen was initiated in August 2005, the claim will be adjudicated by applying the revised section 3.156, set out in the paragraph immediately following.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every aspect of the claim that was lacking at the time of the final denial in order for there to be new and material evidence to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Analysis

In the August 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for multiple skin disabilities.  The Veteran did not appeal that determination.  As such, the August 1995 rating decision is final.  See 
38 C.F.R. § 20.302(b) (2010).

In August 2005, the Veteran filed to reopen his claim of entitlement to service connection for skin disability.  As indicated above, the Veteran's claim was denied in the March 2006 rating decision.

At the time of the prior denial, it was undisputed that the Veteran was diagnosed with a continuing skin disability; specifically, seborrheic keratosis.  Moreover, the RO conceded the Veteran's claimed radiation exposure during Operation Redwing.  As such, the August 1995 denial was predicated upon deficiencies as to element (3), a link between the current disability and the Veteran's military service.  See 
38 C.F.R. § 3.304 (2010).
As indicated above, the August 1995 denial of the Veteran's claim is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2010).  Accordingly, as explained above, the Veteran's skin disability claim may only be reopened if he submits new and material evidence as to the missing element.  See
 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.  

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence sufficient to reopen the claim of entitlement to service connection for skin disability has not been submitted.  

The newly added evidence, in pertinent part, consists of private treatment records dated 1998 to 2004; and statements from the Veteran.  

The private treatment records document the Veteran's continuing treatment for seborrheic keratosis.  See, e.g., the private treatment records dated December 2004.  A current diagnosis of seborrheic keratosis was already of record at the time of the August 1995 RO decision.  Therefore, although these subsequently added private treatment records are new, such evidence is not material as to the issue of entitlement to service connection for skin disability.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that merely documents continued complaints, without addressing the crucial matter of medical nexus, does not constitute new and material evidence]. 

Crucially, the RO denied the skin disability claim because the competent medical evidence of record did not support a causal relationship between the current seborrheic keratosis and the Veteran's claimed in-service injury; specifically, exposure to ionizing radiation.  There has been no additionally submitted evidence to establish the missing nexus element.  The claim fails on that basis.  

The Veteran has addressed the issue of medical nexus in multiple written statements as well as his June 2008 RO hearing testimony.  Essentially, the Veteran has reiterated his contentions that he developed seborrheic keratosis as a result of his in-service radiation exposure during Operation Redwing.  However, such statements are cumulative and redundant of the statements and evidence of record at the time of the August 1995 RO decision.  Accordingly, this evidence is not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically stated that lay persons are not competent to offer medical opinions and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court again noted that "[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108."

In short, there remains no competent medical evidence that the Veteran's currently diagnosed skin disability is related to his military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) [a veteran seeking disability benefits must establish a connection between the veteran's service and the claimed disability].  The evidence which has been added to the claims folder since August 1995 is cumulative and redundant of evidence which was in the file prior to that time.  The additional evidence does not raise a reasonable possibility of substantiating the claim.

Accordingly, new and material evidence has not been received pursuant to 
38 C.F.R. § 3.156(a), and the claim of entitlement to service connection for skin disability cannot be reopened.  The benefit sought on appeal remains denied.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for skin disability.  The benefit sought on appeal is denied.



REMAND

2.  Entitlement to service connection for breathing difficulty, claimed as residual of broken nose.

3.  Entitlement to service connection for residuals of broken nose.

After having carefully considered the matter, and for the reasons expressed immediately below, the Board finds that the Veteran's remaining claims of entitlement to service connection for breathing difficulty and residuals of broken nose, must be remanded for additional evidentiary development.  

Reasons for remand

The Board initially notes that although the Veteran has pursued these claims separately, the claim of entitlement to service connection for breathing difficulty, claimed as a residual of a broken nose, appears to be redundant of the Veteran's claim of entitlement to service connection for residuals of a broken nose.  Accordingly, the Board will address both claims together.

As to the pending claims of entitlement to service connection for breathing difficulty and residuals of a broken nose, the Board notes that there is arguably medical evidence of current diagnosis as well as evidence of potential in-service injury as to both claims.  

Regarding diagnosed residuals of a broken nose including difficulty breathing, private treatment records demonstrate that the Veteran was diagnosed with inner valve obstruction causing difficulty breathing and subsequently received surgery for a deviated nasal septum and alar collapse.  See the private surgical report dated November 1998.  

Concerning in-service disease or injury the Veteran does not contend that he received in-service medical treatment for a broken nose.  However, he has presented statements and sworn personal testimony detailing an in-service accident in which he sustained injury to the nose when he was hit in the face with a gas hose while refueling a plane.  See, e.g., the June 2008 RO hearing transcript.  The Veteran has offered three lay statements in support of this contention, including that of Mr. B.W. who was stationed with the Veteran and claims to have had contemporaneous knowledge of the accident.  See the statement of B.W. dated March 2008.  

Notably, none of the medical records currently associated with the Veteran's VA claims folder offer an opinion as to a possible causal relationship between the Veteran's claimed residuals of a broken nose including difficulty breathing and his military service.  Therefore, these issues present certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern diagnosis of the claimed current residuals of a broken nose as well as medical nexus opinions as to both claims and must be addressed by an appropriately qualified VA examiner.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the nature and etiology of the claimed residuals of a broken nose including breathing difficulty.  The examiner should specifically diagnose or rule out any diagnosed breathing problems as a result of the broken nose, as well as any other residuals of the broken nose.  If the examiner diagnoses any residuals of the broken nose, he/she should render an opinion with supporting rationale as to whether the current residuals are related to the Veteran's military service, including the in-service accident.  
Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to fully explain all conclusions reached and to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and statements.  The report of the VA examination should be associated with the Veteran's VA claims folder.

2. The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

3. Following any further development that VBA deems necessary, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


